DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the communications filed on August 24, 2021.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,983,765 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced 10,983,765 B2 and would be covered by US Patent No. 10,983,765 B2 since the referenced patent and the instant application are claiming common subject matter, as follows: 
Instant Application  No. 17/192,374
US Patent No. 10,983,765 B2


receiving, by a computing device, first data in a first format, wherein the first data is associated with an interactive application; 


determining, based on the first data, second data in a second format and associated with an interface, wherein the interface is associated with the interactive application; 

sending the second data; 




receiving third data, in the second format, associated with user input; 


converting the third data associated with the user input from the second format to the first format; and 

executing a function of the interactive application using the converted third data in the first format.
1.  A method comprising: 

receiving, by a first device compatible with a first format, data in the first format, the data relating to an interactive 
application; 

 based on the data, generating an interface in a second format, 
the interface corresponding to an output of the interactive application;  


sending the interface in the second format to a second device that is compatible with the second format and that is incompatible with the first format;  

receiving, by the first device and from the second device, user input in the second format;  

converting, by the first device, the user input from the second format to the first format;  and 

executing a function of the interactive 
application using the converted user input in the first format. 
 
8. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, configure the apparatus to: 


receive first data in a first format, wherein the first data is associated with an interactive application; determine, based on the first data, second data in a second format and associated with an interface, wherein the interface is associated with the interactive application; 

send the second data; 

receive third data, in the second format, associated with user input; convert the third data associated with the user input from the second format to the first format; and 3Application No. 17/192,374Docket No.: 007412.05279\US Supplemental Amendment 

execute a function of the interactive application using the converted third data in the first format.

and a second device that is compatible with a second format and that is 
incompatible with the first format, wherein the first device is configured to: 

receive, in the first format, data relating to an interactive application;  
based on the data, generate an interface in the second format, wherein the 
interface corresponds to an output of the interactive application;  

send the interface in the second format to the second device;  

receive, from the second 
device, user input in the second format;  convert the user input from the 
second format into the first format;  and 


execute a function of the interactive 
application using the converted user input in the first format;  and wherein 
the second device is configured to send the user input in the second format. 





receiving first data in a first format, wherein the first data is associated with an interactive application; determining, 

based on the first data, second data in a second format and associated with an interface, wherein the interface is associated with the interactive application; 

sending the second data; 




receiving third data, in the second format, associated with user input; 

converting the third data associated with the user input from the second format to the first format; and 

executing a function of the interactive application using the converted third data in the first format.
17.  One or more non-transitory computer-readable media storing executable instructions that, when executed by at least one processor, cause:

receiving data in a first format, the data relating to an interactive application;  


generating, based on the data, an interface in a second format, the interface 
corresponding to an output of the interactive application;  


sending the interface in the second format to a second device that is compatible with the second format and that is incompatible with the first format;  

receiving, from the second device, user input in the second format;  

converting the user input 
from the second format into the first format;  and 

executing a function of the 
interactive application using the converted user input in the first format.
Claims 2-7, 9-14 and 16-20
Claims 2-12, 14-16 and 18-20


Allowable Subject Matter
Claims 1-20 are allowable upon filing Terminal Disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCalla et al. (US 2004/0025190) - The medium has an instruction set programmed to cause a processor to display a television ticker having multiple information items e.g. news and advertisements, on a display device and to automatically display the information items in a predetermined order.  The instruction set is also configured to cause the processor to interrupt the display of the information an items in response to receiving a user input. 
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173